EXBHIBIT 10.3

Energous Corporation

Non-Employee Director Compensation Policy

 

Members of the Board of Directors (the “Board”) of Energous Corporation (the
“Company”) who are not employees of the Company or any subsidiary of the Company
(“Directors”) shall be paid the following amounts in consideration for their
service on the Board.

 

Initial Compensation

Upon his or her initial election to the Board (the “Appointment Date”), each
Director shall receive an initial restricted stock unit (“RSU”) representing a
number of shares equal to

$300,000 divided by the Fair Market Value of the Common Stock on the Appointment
Date. The initial RSU shall vest in equal installments on the first three
anniversaries of the Appointment Date.

 

Annual Compensation

 

Cash Compensation

 

Each Director shall be paid an annual cash retainer of $50,000 for serviced as a
member of the Board, and the following annual amounts for the listed categories
of service on the Board. All cash compensation shall be prorated for partial
years and paid quarterly in arrears.

 

Chairman of the Board

$50,000

Lead Independent Director

$25,000

Audit Committee Chair

$20,000

Audit Committee Member

$10,000

Compensation Committee Chair

$15,000

Compensation Committee Member

$5,000

Corporate Governance and Nominating Committee Chair

$10,000

Corporate Governance and Nominating Committee Member

$5,000

 

Equity Compensation

 

On the first trading day of January 2018, each Director then serving will be
awarded a RSU representing a number of shares of Common Stock equal to $300,000
divided by the Fair

 

 

--------------------------------------------------------------------------------

EXBHIBIT 10.3

Market Value of the Common Stock on the grant date (the “2018 Grant”). Each 2018
Grant shall vest annually in equal installments on the first three anniversaries
of its grant date.

 

On the first trading day of January 2019 and each subsequent year, each Director
then serving will be awarded a RSU representing a number of shares of Common
Stock equal to

$100,000 divided by the Fair Market Value of the Common Stock on the grant date
(each, a “Refresh RSU”). Each Refresh RSU shall vest in full on the third
anniversary of its grant date.

 

On the first trading day of 2018 and each subsequent year, the Chairman of the
Board, if independent, will be awarded a RSU representing 20,000 shares of
Common Stock (each, a “Chairman RSU”). A newly-appointed Chairman of the Board,
if independent, will receive a Chairman RSU pro-rated for the number of days
remaining in the year. On the first trading day of 2019 and each subsequent
year, the Chairman Emeritus, if any and if independent, shall be awarded a RSU
for 5,000 shares of Common Stock (each, a “Chairman Emeritus RSU”). Each
Chairman RSU and each Chairman Emeritus RSU shall vest in full on the first
anniversary of its grant date.

 

“Fair Market Value” of the Common Stock means, respecting any RSU, the average
of the closing trading prices of the Common Stock on the principal stock
exchange for such Common Stock during the 30 consecutive trading days
immediately preceding the date the RSU is granted.

 

Equity Award Terms

 

Capitalized terms used herein and not otherwise defined shall have the meanings
given to them in the Company’s 2014 Non-Employee Equity Compensation Plan (the
“Plan”). All RSUs granted under this Policy shall be made under and pursuant to
the Plan.

 

If a Director dies or there is a Change in Control prior to the vesting in full
of any RSU granted under this Policy, then any unvested portion of that RSU
shall immediately become vested in full. If a Director ceases to serve on the
Board for any reason other than death, then the vesting of all RSUs shall cease,
and any unvested portion of the initial RSU shall be forfeited, as of the date
of such termination of service. The Board, in its discretion, may elect to
accelerate the vesting of a Director’s equity awards upon retirement of the
Director.

 

Expense Reimbursement

 

The Company shall reimburse Directors for all out-of-pocket expenses they incur
in attending meetings of the Board or its Committees.

 

Employee Directors

 

Any Company employee who serves as a member of the Board or the board of
directors of a subsidiary of the Company shall receive no additional
compensation for such service.

 

Section 409A

 

This Policy is intended to comply with Internal Revenue Code Section 409A to the
extent subject thereto, and, accordingly, to the maximum extent permitted, the
Policy shall be interpreted and administered to be in compliance therewith. Any
payments described in

 

 

--------------------------------------------------------------------------------

EXBHIBIT 10.3

this Policy that are due within the “short-term deferral period” as defined in
Internal Revenue Code Section 409A shall not be treated as deferred compensation
unless applicable laws require otherwise.

 

As amended April 6, 2018

 